Appellants S.A. and Lillie Pool filed their bill in the chancery court of Newton county, praying an injunction against the mayor and board of aldermen to prevent the opening of Pine street in the town of Newton adjacent to and adjoining their property, and praying, in the alternative, damages resulting from an opening of said street to their property in the event the chancellor held that the street should be legally opened by the town authorities. *Page 411 
An examination of the testimony in the case reveals that there was no valid objection raised by the appellants to the opening of the street by the town; and the evidence offered on the issue of whether or not complainants' property would be damaged by the opening of said street was conflicting.
Pool testified, on cross-examination, that he had erected a fountain on the street and had otherwise beautified it with trees and shrubs; had built a portion of his house extending over the street, a brick wall across the street; and that the damages accruing to him would be on account of the removal and destruction of these improvements which he had, without authority, made upon the street. But, upon further examination by his counsel, he seemed to base his claim for damages upon the fact that the town would, in opening the street, divert water upon his property. His wife testified to the same effect as to the damage from water. Many others, who testified on behalf of the town, were positive there would be no damage from water or otherwise to the property of the complainant.
Upon this proof the chancellor dissolved the temporary injunction which had been granted restraining the town authorities from opening the street, and, further, ordered that the bill be dismissed, "but without prejudice to the right of complainant to bring his action at law for any consequential damages which he may sustain by reason of the opening of the street in controversy after the same shall be opened." The decree also recited that the court could not determine the question of damages from the testimony in the case.
The only ground for reversal urged here is that the chancellor should have determined the question of damages in that proceeding, and, if not satisfied with the proof, should have remanded the case for further proof. In the state of this record this part of the decree here complained of was certainly in favor of the appellant, *Page 412 
the complainant in the court below, and preserved to him any possible right that might thereafter accrue to him.
It is true that equity may administer full and complete relief, having assumed jurisdiction of the subject-matter, and has the power to grant full relief; but it is likewise true that one may not complain in this court of a decree favorable to him. And if error was committed, which we are not called upon here to decide, it was in the complainant's favor. Dennis v. Jones, 31 Miss. 606;  Kansas City R.R., etc., Co. v. Doggett, 67 Miss. 250, 7 So. 278; Brookhaven Lumber Co. v. Railroad Co., 68 Miss. 432, 10 So. 66; Louisville  Nashville R.R. Co. v. Thomas,87 Miss. 600, 40 So. 257.
Affirmed.